Citation Nr: 0003456	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-33 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military service from September 1940 
to September 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
RO, which, among other things, denied service connection for 
diabetes mellitus and peripheral neuropathy.  


FINDING OF FACT

No competent medical evidence is of record which links 
diabetes mellitus or peripheral neuropathy to the veteran's 
military service.  


CONCLUSION OF LAW

The claim of service connection for diabetes mellitus with 
peripheral neuropathy is not well grounded.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995). 

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Such a claim need not be conclusive, but only possible, to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  To be 
well grounded, however, a claim must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony regarding medical 
questions, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.  

The Court has further determined that competent evidence 
pertaining to each of three elements must be submitted in 
order make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability; competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus, or link, between the in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  

This third element may be established by the use of statutory 
presumptions.  See 38 U.S.C.A. § 1112 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  When diabetes 
mellitus is shown to a compensable degree within one year of 
the veteran's separation from service, it may be presumed to 
have been incurred in or aggravated by such service. §§ 
3.307(a)(3), 3.309. 

In the present case, the Board finds that the claim for 
service connection for diabetes mellitus with peripheral 
neuropathy is not well grounded.  While present diagnoses 
include diabetes mellitus, peripheral neuropathy, and 
diabetes mellitus with associated peripheral neuropathy, no 
competent medical evidence shows that any such problem is 
related to the veteran's service as required under Caluza v. 
Brown, 7 Vet.App. at 506.  

Service medical records show no diagnosis of diabetes 
mellitus or peripheral neuropathy.  While the post-service 
medical evidence shows diagnoses of diabetes mellitus and 
peripheral neuropathy, these diagnoses were first made 
approximately 50 years after the veteran's discharge from 
military service.  As the evidence of record includes no 
competent medical nexus between these recently shown problems 
and the veteran's prior military service, the claim is not 
well grounded.  Caluza v. Brown, 7 Vet. App. at 506.  The 
Board also notes that the veteran is not aided by the 
presumption of § 3.307 because no evidence has been presented 
to show that he had diabetes within one year of his 
separation from service.

Additionally, the record contains no medical evidence of a 
nexus between current disorders and already service-connected 
weak feet, with old fracture of a metatarsal bone in the 
right foot, or his service-connected psychoneurosis.  
Accordingly, the claim of service connection on a secondary 
basis under 38 C.F.R. § 3.310(a) is not well grounded.  In 
other words, the veteran has not met his burden of submitting 
a well-grounded claim of secondary service connection as he 
has presented no medical evidence that diabetes mellitus or 
peripheral neuropathy is the result of, or has been made 
worse by, service-connected disability.

Without the required medical nexus evidence between current 
disability and the veteran's military service, no basis 
exists for finding the veteran's claim well grounded.  The 
Board appreciates that the veteran may firmly believe that 
his claim on appeal has merit, and/or that it is based in 
sound medical principles.  He has, however, presented no 
medical evidence which makes his claim well grounded.  To the 
extent that the veteran's various statements in support of 
his claim attempts to link later diagnosed diabetes mellitus 
or peripheral neuropathy to service or to a service-connected 
disability, his allegations, which are lay assertions of 
medical nexus and etiology, are not supported by competent 
medical evidence.  There is no indication in the file that 
the veteran is competent to make such medical judgments.  As 
such, his lay opinion of medical causation cannot constitute 
evidence sufficient to render the claim well grounded under 
38 U.S.C.A. § 5107(a).  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  See also, Tirpak v. Derwinski, 2 Vet.App. 609 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993); Caluza, 
supra. 

Having found that the veteran's claim is not well grounded, 
it follows that VA has no duty to assist the veteran in the 
development of his claim.  In short, in the absence of a 
well-grounded claim, the Board does not have jurisdiction to 
decide the merits, and the claim on appeal must be denied.  
Boeck v. Brown, 7 Vet.App. 14 (1994).  


ORDER

Service connection for diabetes mellitus with peripheral 
neuropathy is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

